Citation Nr: 0006322	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gunshot wound, left 
Muscle Group XIII.

2.  Evaluation of gunshot wound, left Muscle Group XV, 
currently evaluated as 10 percent disabling.

3.  Evaluation of gunshot wound, left Muscle Group XIV, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1973 to 
August 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1995 and April 1999 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the May 1995 
rating decision, the RO granted service connection for 
gunshot wound, left thigh, and assigned a 10 percent 
disability evaluation.  In a November 1996 rating decision, 
the RO granted a 20 percent disability evaluation.  In the 
April 1999 rating decision, the RO discontinued the 
evaluation of gunshot wound, left thigh, and reevaluated the 
service-connected disability as two, separate disabilities-
gunshot wound, left Muscle Group XIV, and gunshot wound, left 
Muscle Group XV, and assigned 10 percent disability 
evaluations for each disability.  Additionally, in the April 
1999 rating decision, the RO denied service connection for 
gunshot wound left Muscle Group XIII.


FINDINGS OF FACT

1.  The gunshot wound that the appellant sustained in service 
in his left thigh did not involve Muscle Group XIII.

2.  Gunshot wound, left Muscle Group XIV, is currently 
manifested by no more than a moderate muscle injury.

3.  Gunshot wound, left Muscle Group XV, is currently 
manifested by no more than a moderate muscle injury.


CONCLUSIONS OF LAW

1.  Gunshot wound, left Muscle Group XIII, was not incurred 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  Gunshot wound, left Muscle Group XIV, is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.56; Part 4, Diagnostic Code 5314 (1999).

3.  Gunshot wound, left Muscle Group XV, is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.56; Part 4, Diagnostic Code 5315 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant contends that service connection for gunshot 
wound, left Muscle Group XIII, should be granted since this 
muscle group was involved in the gunshot wound he sustained 
in service.

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that service 
connection is warranted since Muscle Group XIII was involved 
in the gunshot wound.  The appellant underwent a VA 
examination in September 1996.  The VA examiner entered a 
diagnosis of gunshot wound to the left thigh with residuals 
of Muscle Groups XIII, IV, and XV.  When determining whether 
a claim is well grounded, the evidence submitted in support 
of the claim must be accepted as true; however, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  The Board finds that the VA 
examiner's diagnosis of gunshot wound to the left thigh with 
residuals of Muscle Groups XIII is sufficient to establish a 
well-grounded claim for service connection for gunshot wound, 
left Muscle Group XIII.  38 U.S.C.A. § 5107(a) (West 1991).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for gunshot wound, 
left Muscle Group XIII.

The evidence in support of the appellant's claim is the 
September 1996 examination report.  There, the VA examiner 
examined the appellant's left thigh.  He stated that the left 
thigh seemed larger than the right.  He stated that the left 
knee flexed to 80 degrees.  There was general tenderness over 
the middle thigh extending down to the popliteal area.  The 
VA examiner stated that the muscle could not be discretely 
palpated or identified in that area.  The VA examiner stated 
that straight leg raising was compromised to about 15 degrees 
and was limited by pain.  The diagnosis entered was Gunshot 
wound to the left thigh with residuals to Muscle Groups XIII, 
XIV, and XV.

The evidence against the appellant's claim is a February 1999 
VA examination report.  The VA examiner noted that he 
reviewed the appellant's claims file both before and after 
the examination.  He reported what the service medical 
records stated as to the gunshot wound and the operation the 
appellant underwent to have the bullet removed from his left 
thigh.  The VA examiner made specific findings as to the 
location of the entrance wound and the location of the 
incision that was made to remove the bullet.  The VA examiner 
stated that the entry wound and the wound from where the 
bullet was removed would indicate that the bullet did not 
pass into the posterior one-half of the left thigh.  Thus, he 
stated that Muscle Group XIII should not have been involved 
"in any way."  The VA examiner examined the appellant 
thoroughly and made the following conclusion:

In summary, after reviewing the clinical 
records and the C-file, it is the opinion 
of this examiner that the gunshot wound 
suffered in September of 1979 entered the 
anteromedial aspect of the upper portion 
of the left thigh and coursed down into 
the medial aspect of the left thigh, 
where it was removed.  It would be 
anatomically impossible for muscle group 
XIII to have been involved.

The Board has accorded the VA examiner's opinion in the 
February 1999 examination report more probative value than 
the VA examiner's opinion in the September 1996 examination 
report.  The VA examiner who conducted the September 1996 
examination did not state whether he had reviewed the 
appellant's claims file.  However, the VA examiner who 
conducted the February 1999 examination reviewed the service 
medical records, which addressed the location of the both the 
gunshot wound and the location from where the bullet was 
removed.  Based on his review of the service medical records 
and examination of the appellant, he determined that Muscle 
Group XIII could not have been involved.  The VA examiner who 
conducted the September 1996 examination did not substantiate 
his diagnosis of Muscle Group XIII involvement.  The VA 
examiner who conducted the February 1999 examination stated 
specifically that it was his determination that involvement 
of Muscle Group XIII was "anatomically impossible."  

The Board concludes that a medical professional who has had 
an opportunity to review the claims file and examine the 
appellant is in a better position to establish what muscles 
groups were involved in the gunshot wound that the appellant 
sustained in service.  The VA examiner's conclusory diagnosis 
in the September 1996 examination report that Muscle Group 
XIII was affected by the bullet is outweighed by the VA 
examiner's finding in the February 1999 examination report 
that it would be "anatomically impossible" for the bullet 
to have involved Muscle Group XIII.  That VA examiner had the 
benefit of having reviewed the service medical records, which 
revealed the exact locations of the entry wound and the 
bullet.  The VA examiner in the September 1996 examination 
report did not report any findings to substantiate his 
diagnosis nor did he state that he had reviewed the 
appellant's claims file.  

The Board has substantiated why it finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for gunshot wound, left Muscle 
Group XIII.  The Court has recognized that the Board is not 
compelled to accept medical opinions; rather, if the Board 
reaches a contrary conclusion, it must state its reasons and 
bases and be able to point to a medical opinion other than 
the Board's own, unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has based 
its decision on the VA examiner's opinion in the February 
1999 examination report that Muscle Group XIII was not 
involved in the gunshot wound that the appellant sustained in 
service.

Finally, although the appellant has alleged that Muscle Group 
XIII was involved, he is not competent to make such a 
diagnosis, as that requires a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The preponderance of 
evidence is against the appellant's claim for service 
connection for gunshot wound, left Muscle Group XIII, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).

The Board notes that the appellant did not sustain the 
gunshot wound during a time of war, and thus application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.


II.  Increased evaluations

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
evaluations in excess of 10 percent for gunshot wound, left 
Muscle Group XIV, and gunshot wound, left Muscle Group XV, 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation, and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).

The Board has continued the issues as "evaluation of" 
gunshot wound, left Muscle Group XIV, and gunshot wound, left 
Muscle Group XV, since service connection has been granted, 
and the appellant seeks a higher evaluation.  The appellant 
is not prejudiced by this naming of the issue.  The Board has 
not dismissed the issue, and the law and regulations 
governing the evaluation of the disabilities are the same 
regardless of how the issue has been phrased.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The service medical records reveal that the appellant 
sustained a gunshot wound to the left thigh in September 
1979, when two hitchhikers robbed him at gunpoint.  The 
examiner stated that the appellant had undergone angiograms, 
which were grossly within normal limits but that one of the 
bullet fragments was very close to the femoral artery in two 
views and that it was decided that such would be removed.  
The examiner noted that from the upper wound, he could not 
reach to the lower part where the foreign body was and thus a 
medial incision was done over the left thigh over the distal 
third.  The examiner stated that the foreign body had two 
fragments and that both fragments were removed.  The examiner 
stated that the femoral artery was not injured.  In the 
hospitalization report, the examiner stated that the 
appellant had been seen by orthopedics and that they could 
not find any neurological or bony deficit.  The examiner 
stated that the appellant had no vascular injury.  

The appellant underwent a VA examination in June 1994.  The 
appellant reported that he had pain in the area of his left 
thigh particularly when he walked or stood for prolonged 
periods of time.  He also reported pain at night.  The 
appellant stated that he had to constantly move his leg 
around in order to avoid exacerbation of the pain.

The VA examiner stated that upon physical examination, the 
appellant had a scar on the anteromedial aspect of the thigh 
and its mid third.  A second scar was revealed on the medial 
aspect on the leg, approximately five centimeters above the 
knee joint.  The VA examiner stated that a modest loss of 
underlying soft tissue was identified beneath the scars.  The 
VA examiner stated that the appellant had "excellent" range 
of motion in the knee, as well as in the hip.  He stated that 
with the knee flexed and with external rotation of the hip 
that significant discomfort in the area of the injury 
occurred.  Comparison of circumferential measurements of the 
legs in the mid thigh and at the level of the calf revealed 
no significant disparity.  The VA examiner stated that the 
appellant described discomfort in the distribution of the 
adductor group of muscles in the thigh.  The VA examiner 
stated that there was an increase in epicritic sensation on 
the medial aspect of the thigh.  The impression was residuals 
of bullet wound to the left thigh.

The appellant was seen in October 1995 by Dr. Thomas L. Eans.  
The appellant stated that he never got pain free since the 
incident in service.  He reported a recent worsening of the 
pain.  The appellant stated that he did not have pain below 
the knee or in the knee.  The VA examiner stated that the 
appellant was mildly tender around the old healed wound on 
the left inner thigh.  The knee was reported as normal, and 
there was no swelling.  Straight leg raising caused left 
inner thigh pain.  The diagnosis was neuralgia secondary to 
scarring and no radiculopathy.  A venous doppler was done at 
that time which was normal from the knee to the groin 
bilaterally.

The appellant underwent a VA examination in September 1996.  
The appellant reported that he had pain in the medial aspect 
in the thigh and that the muscles did not seem to work right.  
He reported that the pain was above the knee and up the thigh 
and through the middle one-third and lower one-third.  The 
appellant denied radiation of pain and chronic swelling of 
the thigh.  The VA examiner noted that edema in the left 
thigh was present.

The VA examiner stated that inspection of the left thigh 
seemed to show that it was larger than the right.  The VA 
examiner stated that the right mid-thigh was 57 centimeters 
and the left mid-thigh was 66 centimeters.  Flexion of the 
left knee was to 80 degrees.  The VA examiner stated that 
there was general tenderness over the middle thigh extending 
down into the popliteal area.  The VA examiner stated that 
the muscle could not be discretely palpated and identified in 
that area.  The VA examiner noted that the appellant reported 
having phlebitis in the left leg at varying times, and stated 
that there was no evidence of such at the time of the 
examination.  The VA examiner stated that with the appellant 
in the supine position, an attempt at straight leg raising 
was compromised to 15 degrees.  The diagnosis was gunshot 
wound with residuals of Muscle Groups XIV and XV.

The appellant underwent a VA examination in February 1999.  
The VA examiner stated that the appellant carried a cane in 
his left hand and that the appellant was noted "at times" 
to have a limp, but that when the VA examiner observed the 
appellant after leaving the clinic walking down the hall, the 
appellant was carrying the cane and did not have any 
appreciable limp noted.  The appellant reported that he 
worked for VA in housekeeping.  The VA examiner stated that 
upon examination of the appellant's left thigh that the 
circumference of the right and left thighs at equivalent 
levels were equal.  He stated that the appellant had normal 
range of motion in the left knee, ankle, and hip.  He stated 
that he could not detect any appreciable weakness from the 
injured left side as compared to the right side.

The VA examiner stated that the appellant had two wounds on 
the left thigh.  He stated that the entrance wound was well 
healed and nontender with no loss of underlying substance, 
which was located in the anteromedial line at the junction of 
the upper one-third and the middle two-thirds of the left 
thigh.  He stated that the second wound was located in the 
medial line of the lower one-third of the left thigh, which 
was well healed and had no underlying lost tissue.  The VA 
examiner stated that when the appellant was asked to 
forcefully extend his left leg, there was no apparent loss of 
muscle mass of the medial and anterior muscles of the left 
thigh.  There was no neurologic deficit noted.  The VA 
examiner stated that there was no abnormality or compromise 
of the soft tissues of the left leg.  The VA examiner stated 
that the appellant answered "yes" to questions of pain, 
weakness, and ease of fatigue.  The appellant answered "no" 
to the question of incoordination.  The VA examiner stated 
that the appellant was able to adduct both legs beyond 
neutral while lying supine to 20 degrees.  Passive movement 
about the hip was normal.  The range of motion of the left 
knee was 0 degrees to 125 degrees.

The VA examiner stated that it was his opinion that the 
course of the bullet did not require removal of any 
significant muscle tissue mass.  He stated that the physical 
examination was within normal limits, except for the presence 
of scars.  He stated that the appellant subjectively made the 
complaints of pain, weakness, and ease of fatigue.  He stated 
that it was his opinion that the appellant had slight or 
minimal impairment of Muscle Groups XIV and XV.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 
1997.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  However, the Board notes that the 
changes made to 38 C.F.R. § 4.56 were not substantive and 
thus neither is more favorable to the appellant's claim.  See 
Heuer v. Brown, 7 Vet. App. 379 (1995).

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
3.56(d)(2)(i) (1999).  Objective findings of a moderate 
disability are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 3.56(d)(3)(i) (1999).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 3.56(d)(4)(i) (1999).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

A.  Gunshot wound, left Muscle Group XIV

Diagnostic Code 5314 provides evaluations for disability of 
muscle group XIV, the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris.  
38 C.F.R. Part 4, Diagnostic Code 5314 (1999).  The function 
of these muscles are as follows:  extension of knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).  Id.  
This code provides a noncompensable evaluation for slight 
muscle injury, a 10 percent evaluation for moderate muscle 
injury, a 30 percent evaluation for moderately severe muscle 
injury, and a 40 percent evaluation for severe muscle injury.  
Id.

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for gunshot wound, left Muscle Group 
XIV.  In June 1994, the VA examiner stated that there was 
modest loss of underlying soft tissue beneath the scars.  The 
appellant had "excellent" range of motion in the left knee, 
as well as the left hip.  When the knee was flexed, external 
rotation of the hip caused significant discomfort in the area 
of the injury.  The circumferential measurements of the legs 
in the mid thigh revealed no significant disparity.  When 
seen in October 1995, Dr. Eans stated that the appellant's 
knee was normal, but that the appellant was mildly tender 
around the old healed wound on the left inner thigh.  

In September 1996, the VA examiner noted general tenderness 
over the middle thigh.  The VA examiner stated that the 
muscle could not be discretely palpated and identified in 
that area.  Straight leg raising was compromised to 
15 degrees.  In February 1999, the VA examiner stated that 
the circumference of the right and left thighs at equivalent 
levels were equal.  The appellant had normal range of motion 
of the left knee, ankle, and hip.  The VA examiner stated 
that he could not detect any appreciable weakness from the 
injured left side as compared to the right side.  He stated 
that the two wounds revealed no loss of underlying tissue.  
When the appellant was asked to forcefully extend his left 
leg, there was no apparent loss of muscle mass of the medial 
and anterior muscles of the left thigh.  There was no 
abnormality or compromise of the soft tissues of the left 
leg.  Passive movement of the left hip was normal, and the 
appellant was able to adduct the left leg beyond neutral 
while lying supine to 20 degrees.  He stated that the 
appellant's physical examination was normal except for the 
scars and that the appellant's impairment to Muscle Group XIV 
was slight or minimal.  

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
the residuals of fragment wound to left thigh are consistent 
with the findings of no more than a moderate disability of 
the muscle.  The appellant's scars from the gunshot wound 
have not shown prolonged infection.  There has been a report 
of modest loss of underlying tissue underneath the scars and 
a report of no loss of underlying tissue underneath the 
scars.  Even accepting the finding of modest loss of 
underlying tissue, the Board finds that the medical findings 
described above are consistent with no more than a moderate 
muscle disability and thus no more than 10 percent disabling.  
See 38 C.F.R. Part 4, Diagnostic Code 5314.

An evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  There has been no reporting 
of limitation of extension of the left knee.  The 
circumference difference between the right thigh and the left 
thigh is minimal, if any.  Although the VA examiner stated in 
the June 1994 examination report that there was modest loss 
of underlying soft tissue underneath the scars, the VA 
examiner found in the February 1999 examination that there 
was no underlying lost tissue under the scars.  Even 
accepting the "modest" loss of tissue, the Board does not 
find that such is indicative of a moderately severe muscle 
injury.  The examinations have not revealed a loss of deep 
fascia or muscle substance.  The Board finds that the 
10 percent evaluation contemplates the appellant's complaints 
of pain, weakness, and fatigability.  The loss of strength in 
the left leg is no more than moderate.

The Board notes that a separate evaluation for painful motion 
with joint or periarticular pathology is not warranted under 
38 C.F.R. § 4.59 (1999) because the appellant is in receipt 
of a compensable evaluation for each muscle group.  
Additionally, an evaluation in excess of 10 percent is not 
available under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 1998).  


B.  Gunshot wound, left Muscle Group XV

Diagnostic Code 5315 provides evaluations for disability of 
muscle group XV, the mesial thigh group: (1) adductor longus; 
(2) adductor brevis; (3) adductor magnus; (4) gracilis.  
38 C.F.R. Part 4, Diagnostic Code 5315 (1999).  The functions 
of these muscles are as follows: adduction of hip (1, 2, 3, 
4); flexion of hip (1, 2); flexion of knee (4).  Id.  This 
code provides a noncompensable evaluation for slight muscle 
injury, a 10 percent evaluation for moderate muscle injury, a 
20 percent evaluation for moderately severe muscle injury, 
and a 30 percent evaluation for severe muscle injury.  Id.  

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for gunshot wound, left Muscle Group XV.  
In June 1994, the VA examiner stated that there was modest 
loss of underlying soft tissue beneath the scars.  The 
appellant had "excellent" range of motion in the left knee, 
as well as the left hip.  When the knee was flexed, external 
rotation of the hip caused significant discomfort in the area 
of the injury.  The circumferential measurements of the legs 
in the mid thigh revealed no significant disparity.  When 
seen in October 1995, Dr. Eans stated that the appellant's 
knee was normal, but that the appellant was mildly tender 
around the old healed wound on the left inner thigh.  

In September 1996, the VA examiner noted general tenderness 
over the middle thigh.  The VA examiner stated that the 
muscle could not be discretely palpated and identified in 
that area.  Straight leg raising was compromised to 
15 degrees.  In February 1999, the VA examiner stated that 
the circumference of the right and left thighs at equivalent 
levels were equal.  The appellant had normal range of motion 
of the left knee, ankle, and hip.  The VA examiner stated 
that he could not detect any appreciable weakness from the 
injured left side as compared to the right side.  He stated 
that the two wounds revealed no loss of underlying tissue.  
When the appellant was asked to forcefully extend his left 
leg, there was no apparent loss of muscle mass of the medial 
and anterior muscles of the left thigh.  There was no 
abnormality or compromise of the soft tissues of the left 
leg.  Passive movement of the left hip was normal, and the 
appellant was able to adduct the left leg beyond neutral 
while lying supine to 20 degrees.  He stated that the 
appellant's physical examination was normal except for the 
scars and that the appellant's impairment to Muscle Group XIV 
was slight or minimal.

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
the residuals of fragment wound to left thigh are consistent 
with the findings of no more than a moderate disability of 
the muscle.  The appellant's scars from the gunshot wound 
have not shown prolonged infection.  There has been a report 
of modest loss of underlying tissue underneath the scars and 
a report of no loss of underlying tissue underneath the 
scars.  Even accepting the finding of modest loss of 
underlying tissue, the Board finds that the medical findings 
described above are consistent with no more than a moderate 
muscle disability and thus no more than 10 percent disabling.  
See 38 C.F.R. Part 4, Diagnostic Code 5315.

An evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  Although flexion of the left 
knee was limited to 80 degrees in September 1996, he was 
reported as having "excellent" range of motion in the left 
knee in June 1994.  Dr. Eads stated that the appellant's left 
knee was "normal."  In the February 1999 examination 
report, the VA examiner stated that flexion was 125 degrees.  
The circumference difference between the right thigh and the 
left thigh is minimal, if any.  Although the VA examiner 
stated in the June 1994 examination report that there was 
modest loss of underlying soft tissue underneath the scars, 
the VA examiner found in the February 1999 examination that 
there was no underlying lost tissue under the scars.  Even 
accepting the "modest" loss of tissue, the Board does not 
find that such is indicative of a moderately severe muscle 
injury.  The examinations have not revealed a loss of deep 
fascia or muscle substance.  The Board finds that the 
10 percent evaluation contemplates the appellant's complaints 
of pain, weakness, and fatigability.  The loss of strength in 
the left leg is no more than moderate.

The Board notes that a separate evaluation for painful motion 
with joint or periarticular pathology is not warranted under 
38 C.F.R. § 4.59 (1999) because the appellant is in receipt 
of a compensable evaluation for each muscle group.  
Additionally, an evaluation in excess of 10 percent is not 
available under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 1998).  

C.  Joint consideration

The Board must address the appellant's scars from the gunshot 
wound.  After having reviewed the evidence of record, the 
Board finds that a separate 10 percent disability evaluation 
is not warranted for the scars on the appellant's left leg.  
See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 
(1999) (superficial scars which are poorly nourished, with 
repeated ulcerations; tender and painful on objective 
demonstration; or which limit the function of the body part 
which they affect warrant a separate 10 percent evaluation).  
Although Dr. Eads stated that the appellant was tender in the 
area of the old healed wound, Dr. Eads did not establish a 
tender and painful scar.  In February 1999, the VA examiner 
stated that the appellant's scars were well healed and 
nontender.  Such findings do not establish superficial scars 
which are poorly nourished, scars with repeated ulcerations, 
or scars that are tender and painful on objective 
demonstration.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805.  Thus, the evidence of record has not established 
that a separate 10 percent evaluation would be in order for 
the appellant's scars on his left leg.  We also note that Dr. 
Eads stated that there was neuralgia.  However, this finding 
was not confirmed prior to nor since the report of Dr. Eads.  
We conclude that the preponderance of the evidence 
establishes that there is no neuralgia.  Regardless, if it 
were present, it would not be separately ratable since they 
disorder did not involve separate functions. 

The appellant is competent to report his symptoms; however, 
to the extent that he has stated that his service-connected 
gunshot wound, left Muscle Group XIV, and gunshot wound, left 
Muscle Group XV, are worse than the 10 percent evaluations 
contemplate, the medical findings do not support his 
contentions.  The VA examiner in the February 1999 
examination report stated specifically that it was his 
opinion that the appellant had slight or minimal impairment 
of Muscle Groups XIV and XV.  His examination of the 
appellant's left thigh was thorough.  Additionally, the VA 
examiner noted that the appellant limped in his presence, but 
when he observed the appellant leaving the examining room, he 
saw no appreciable limp.  The examiner also noted that the 
veteran's complaints of pain, weakness and ease of fatigue 
were subjective.  He then established that the objective 
findings and observations were essentially normal and that 
the overall functional impairment was slight or minimal.  The 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  To this extent, the preponderance of 
the evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).

III.  Due process consideration

Although neither the appellant nor his representative have 
asserted any due process violations, the Board finds that 
such must be addressed as to the April 1999 rating decision.

Initially, when service connection was granted for the 
gunshot wound, left thigh, in the May 1995 rating decision, 
the RO assigned a 10 percent disability evaluation under 
Diagnostic Code 5315.  A 20 percent evaluation was granted in 
a November 1996 rating decision with the earliest effective 
date.  In the April 1999 rating decision, the RO discontinued 
the 20 percent evaluation for gunshot wound, left thigh, and 
granted service connection for gunshot wound, left Muscle 
Group XIV, and gunshot wound, left Muscle Group XV, and 
assigned a 10 percent disability for each group.

Under the provisions of 38 C.F.R. § 3.105(e) (1999), it 
states the following:

Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, a rating proposing the reduction or 
discontinuance will be prepared setting 
forth all material facts and reasons.  
The beneficiary will be notified at his 
or her latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level. . . .

(Emphasis added).

Here, the RO, in effect, reduced the appellant's evaluation 
under Diagnostic Code 5315 from 20 percent to 10 percent, 
however, the RO granted a separate 10 percent disability 
evaluation for involvement of Muscle Group XIV, under 
Diagnostic Code 5314, which would provide a combined 
evaluation of 20 percent for the gunshot wound.  Thus, there 
was no need for the RO to send a proposal to reduce the 
evaluation under Diagnostic Code 5315, as there was no 
reduction in the combined evaluation for the gunshot wound.  
The appellant was at a 20 percent disability evaluation prior 
to the April 1999 rating decision, and was at a combined 
evaluation of 20 percent for the gunshot wound following the 
April 1999 rating decision.  Therefore, a reduction of 
compensation benefits did not occur, and 3.105(e) would not 
apply to the appellant's claim.  See 38 C.F.R. § 3.105(e).  
The Board concludes that the actions of the RO comply with 
the spirit of General Counsel Opinions. See VAOPGCPREC 13-92, 
68-91 and 4-96.  


ORDER

Service connection for gunshot wound, left Muscle Group XIII, 
is denied.  An evaluation in excess of 10 percent for gunshot 
wound, left Muscle Group XIV, and an evaluation in excess of 
10 percent for gunshot wound, left Muscle Group XV, are 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

